Citation Nr: 1747295	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder.  

2.  Entitlement to an initial disability rating for right knee chondromalacia with internal derangement in excess of 10 percent from June 1, 2010 to June 1, 2010 and in excess of 10 percent from March 1, 2014 to December 9, 2015 (exclusive of the 100 percent temporary total rating awarded from January 8, 2014 to February 28, 2014).  

3.  Entitlement to an initial disability rating for right knee instability in excess of 30 percent from June 1, 2010 to January 8, 2014.  

4.  Entitlement to an initial disability rating for residuals of total knee replacement of the right knee in excess of 30 percent from February 1, 2017 (exclusive of the 100 percent temporary total rating awarded from December 9, 2015 to January 31, 2017). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Daughter


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to November 1987, from May 1988 to May 1992, and from January 1995 to May 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently lies with the RO in Waco, Texas.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the claims file.  

These claims were previously before the Board in October 2015 and were remanded for further development.  A January 2016 rating decision granted service connection for total knee replacement of the right knee with a temporary 100 percent evaluation effective December 9, 2015 and a 30 percent rating effective February 1, 2017.  Additionally, an August 2016 rating decision granted a separate compensable rating for right knee instability at 30 percent effective June 1, 2010 through January 8, 2014; a temporary 100 percent rating for convalescence following surgical treatment for right knee chondromalacia with internal derangement from January 8, 2014 and a 10 percent rating was resumed effective March 1, 2014; and an increased rating for major depressive disorder with generalized anxiety disorder at 30 percent effective June 1, 2010.  

Of note, an August 2016 rating decision granted entitlement to a total disability evaluation based on individual unemployability (TDIU) and, as such, the issue of TDIU is no longer before the Board.  

The issues of entitlement to increased disability ratings for the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder have been manifested by symptoms such as suicidal ideation; difficulty in adapting to stressful circumstances including work or a worklike setting; difficulty establishing and maintaining effective relationships; disturbances of motivation and mood; panic attacks weekly or less often; depressed mood; anxiety; and chronic sleep impairment.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 70 percent, but no higher, for chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9434 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Discussion of compliance with VA's duties to notify is not necessary as this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA satisfied its duty to assist as the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in August 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in October 2015 to obtain outstanding treatment records and to afford the Veteran an examination.  VA treatment records were obtained and associated with the claims file in April 2016 and August 2016.  SSA records were obtained in April 2016.  Private treatment records were obtained from Laurel Regional Hospital, LW Orthopedics, Greater Therapy, and Methodist Hospital in April 2016 and May 2016.  Additionally, the Veteran was provided VA examinations in March 2010, February 2016, and July 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board will therefore proceed to the merits of the claim regarding the Veteran's chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder.

Analysis 

The Veteran contends that her service-connected chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder (hereinafter collectively referred to as "depressive disorder") causes more severe symptomatology than that contemplated by the currently assigned disability rating of 30 percent.

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula for Mental Disorders, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Effective August 4, 2014, the Rating Schedule was amended.  Outdated references to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) were removed and replaced with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at 32 (1994)).  The Board notes that the use of the GAF scale has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-V at 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the assigned GAF scores remain relevant for consideration in this appeal.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  The determination should be based on all of the Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Veteran was afforded a VA examination in March 2010, prior to retirement from service.  The Veteran reported anxiety, depression, and sleep problems of mild to moderate severity.  She was noted to have: lost time off work, to include one instance where she took a week off of work after she was insulted by an officer; been able to accomplish her tasks; no history of psychiatric hospitalizations; the ability to maintain friends and an active social life, and the ability to perform activities of daily living.  The examiner stated that the Veteran's symptoms resulted in mild impairment in social functioning.  The Veteran denied suicidal and homicidal ideations.  No hallucinations or delusions were present upon examination.  A GAF score of 78 was provided. 

January 2011 VA treatment records note that the Veteran reported blowing up twice at work since June 2010 and having 3 anxiety attacks since June 2010.  There was no evidence of homicidal or suicidal ideation and a GAF score of 65 was noted.  Shortly thereafter, in a March 2011 private medical record, the Veteran reported that she resigned from work as it was too stressful.  In a May 2012 VA note, the Veteran reported decreased sleep, feeling like a failure, anxiety, inability to deal with people, and panic attacks.  An August 2012 VA note recorded a GAF score of 55 and documented that the Veteran denied depressive symptoms, suicidal ideation, and homicidal ideation.  She was determined to be at low risk for self-harm.  In an April 2013 VA note, the Veteran reported that her medication dosage was increased and that she went to an outside ER for a severe panic attack.  

In an August 2014 VA mental health hotline note, the Veteran expressed suicidal ideation with no plan and intent.  Subsequently, in a September 2014 VA note, she reported feeling very depressed and that her daughter moved back home to help her. She also stated that she went to the ER in the previous month, but did not specify why.  In a March 2015 VA note, the Veteran reported periods of anger and irritability, sleeping well most of the time, and no nightmares.  She denied suicidal thoughts or ideations.  April 2015 VA notes reveal that the Veteran and her spouse participated in marital counseling and reported several years of conflict during their 15-year marriage.  In a July 2015 VA note, the Veteran reported that she was doing well, that she had been off of all her medications since last December, she was having more good days than bad days, and that she was walking regularly and eating healthy.  She was noted to be at low risk for self-harm.  However, by May 2016, she was again placed on medications after reporting more depression with poor sleep, motivation, and energy. 
A February 2016 VA examination noted reports of crying spells, lack of motivation, loss of interest in activities, fatigue, poor appetite, self-isolative preferences, irritability, muscle tension, restlessness, and poor sleep.  The examiner determined that the Veteran's diagnoses resulted in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to depressive disorder signs and symptoms, but generally satisfactory function with normal routine behavior, self-care, and conversation.  Upon examination, the Veteran was noted to have: depressed mood, anxiety, panic attacks occurring weekly or less often, and chronic sleep impairment.  She denied suicidal ideation, homicidal ideation, hallucinations, and delusions.

During a July 2016 VA examination, the Veteran reported a generally supportive marriage; good relationships with her children; speaking regularly with her mother and a friend; working very little since 2010 due to her dislike of being around people; depressed mood; loss of interest; excessive guilt; fatigue; insomnia; passive thoughts of death with an attempt in 2014; and no manic phases ever.  The examiner determined that the Veteran's diagnoses resulted in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to depressive disorder signs and symptoms, but generally satisfactory function with normal routine behavior, self-care, and conversation.  Upon examination, the Veteran was noted to have: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  

During the August 2015 Board hearing, the Veteran reported difficulty with work, suicidal ideation, and panic attacks.  Her daughter testified that her mom occasionally expressed suicidal ideation, and described an incident where she observed her mom with a handful of pills.  In an August 2015 lay statement, the Veteran's husband testified that his wife experienced depression or anxiety attacks, to include as due to difficulty at work; expressed suicidal thoughts to him and his children; and once jumped out of the car while he was driving to prove a point during a disagreement.  An August 2015 statement from her mother also attested to numerous instances where the Veteran expressed suicidal thoughts to her or other family members.  

The Board finds that the Veteran is competent and generally credible in her reports of symptoms because her reports have been consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  Additionally, the medical evidence of record is competent, credible, and probative.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's depressive disorder was manifested by the following symptoms: suicidal ideation; difficulty in adapting to stressful circumstances including work or a worklike setting; difficulty establishing and maintaining effective relationships; disturbances of motivation and mood; panic attacks weekly or less often; depressed mood; anxiety; and chronic sleep impairment.  

The Board finds that the Veteran's extensive history of difficulty in adapting to stressful circumstances, coupled with multiple credible lay statements attesting to severe symptomatology, indicates that her symptoms result in occupational and social impairment with deficiencies in most areas.  Here, the record reveals a history of suicidal thoughts for at least a significant portion of the appeal period.  Additionally, there is evidence that the Veteran's occupational functioning was impaired, in part, due to her inability to adapt to stressful circumstances.  Indeed, the Veteran resigned from a civilian job within a year after separation from service, stating that the job was too stressful.  Further, VA treatment records indicate that she attempted to continue with higher education, but stopped in 2013 because it was too overwhelming.  To the extent that the Veteran's GAF scores have varied widely from 55 to 78, the Board notes that these scores are merely assessments of the Veteran's level of disability at a specific moment in time.  When taking into consideration the frequency, severity, and duration of the Veteran's symptoms, as well as her remissions and capacity for adjustment during periods of remission, the overall disability picture demonstrates a more profound level of disability than that assessed by these GAF scores alone.  See 38 C.F.R. § 4.126(a).  As such, the Board will resolve doubt in the Veteran's favor and find that a disability rating of 70 percent for the entire period on appeal is warranted.  
The record does not show total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives and own occupation or name.  Though the Veteran was noted to have a history of expressing suicidal thoughts, VA mental health providers repeatedly determined that she was at low risk of danger to herself or others.  There has been no evidence or reports of delusions or hallucinations.  The Veteran has also been able to maintain some social functioning, as she generally reports being close to her spouse, children, and mother.  Further, the Veteran's GAF scores do not indicate severe or serious symptoms.  Therefore, the weight of the evidence does not demonstrate that a 100 percent rating is warranted.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the assignment of a 70 percent rating because the record shows occupational and social impairment with deficiencies in most areas.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for chronic adjustment disorder, major depressive disorder, and generalized anxiety disorder is granted. 

REMAND

The Veteran asserts entitlement to increased disability ratings for her right knee.  Having reviewed the record, the Board finds that additional development is warranted.  

The Veteran's right knee claims were remanded for a new VA examination in an October 2015 Board decision.  She was afforded VA examinations in February 2016 and June 2016.  Of note, the Veteran underwent a total right knee arthroscopy in December 2015.  

Subsequent to the February 2016 and June 2016 examinations, the Court issued a decision holding that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016). The February 2016 and June 2016 VA examinations do not appear to contain the requisite findings as there is no indication that joint testing was completed on both active and passive motion and on weight-bearing and non-weight-bearing.  

Additionally, the reports did not identify at which specific point and/or degree of range of motion that pain started, as requested in the October 2015 directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes upon VA a duty to ensure substantial compliance with the terms of the remand).  As the June 2016 examination indicates that the Veteran exhibited pain on flexion and extension, but did not specify a specific point when pain started, remand would be appropriate.  

On remand, the Veteran should be afforded a VA examination that is compliant with Correia.  Additionally, the examiner should clarify the specific degree of range of motion at which pain starts in the right knee.  

Finally, an attempt should be made to obtain any outstanding VA and private treatment records that may be relevant to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Afford the Veteran an examination to determine the nature and severity of her right knee disabilities, to include right knee chondromalacia with internal derangement, right knee instability, and residuals of total knee replacement of the right knee.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology (e.g. muscle spasm), and is evidenced by her visible behavior (e.g., facial expression or wincing) on pressure or manipulation.  To the extent possible, the examiner should specify the specific point during range of motion testing that the Veteran experiences pain.  

The examiner's report should include a description of the above factors that pertain to functional loss due to the right knee that develops on repetitive use or during flare-up, and offer that description in terms of degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


